PER CURIAM:
This is an appeal from an order dismissing a complaint for failure to file a certificate of readiness pursuant to the “240 Day Rule” and Philadelphia R.Civ.P. 151. Procedurally the posture of the proceedings in the court below is similar to that in Johnson v. Keystone Insurance Company, 299 Pa.Super. 187, 445 A.2d 517 (1982). There, as here, a hearing had been held before a Master, at which appellant attempted to show good cause for his failure to comply. However, there was no record of that hearing, and the Master did not file a report. A panel of this Court vacated the order dismissing the complaint and remanded so that the trial court could complete and clarify the record. See also: Sunbury v. Home Insurance Company, 303 Pa.Super. 407, 449 A.2d 752 (1982) and Brooks v. Schachtel, 303 Pa.Super. 408, 449 A.2d 752 (1982). For similar reasons, the order in the instant case is vacated, and the case is remanded for further proceedings. Jurisdiction is not retained.